

Exhibit 10.7


Mutual Services Agreement


This Mutual Services Agreement (the “Agreement”) is made and entered into this
16th day of January, 2008, by and among American Motive Power, Inc., a Nevada
Corporation (“AMP”), LMC Power Systems, Inc. (“LMC Power”), and LMC Industrial
Contractors, Inc. (“LMC Industrial”) and, Dansville Properties, LLC (Dansville
Properties).  LMC Power and LMC Industrial and Dansville Properties are referred
to herein collectively as the “LMC Companies,” and AMP, AMP’s Affiliates, LMC
Power and LMC Industrial, and Dansville Properties, are referred to herein each
as a “Party” and collectively as the “Parties.”


Recitals:
 
    A.     AMP is engaged in the repair, remanufacturing and rebuilding of
locomotives and locomotive engines, as well as providing related goods and
services to the railroad industry, from leased space at the industrial facility
located at 9431 Foster Wheeler Road in Dansville, NY (the “Facility”).
 
 
    B.     AMP is a wholly-owned subsidiary of MISCOR Group, Ltd., an Indiana
corporation with its primary offices located at 1125 South Walnut Street in
South Bend, Indiana (“MISCOR”).
 
 
    C.     MISCOR has other wholly-owned subsidiary companies engaged in the
locomotive or railroad engine and equipment business including but not limited
to Magnetech Industrial Services, Inc., HK Engine Components, LLC, as well as
planned additional subsidiaries (AMP’s “Affiliates”),
 
 
    D.     LMC Power is a manufacturing-based business involved in various types
of specialty manufacturing and heavy fabrication processes for all industries,
from leased space at the Facility.
 
 
    E.     LMC Industrial is engaged in the mechanical industrial contracting
business, including but not limited to welding, pipe fitting, gas coupling,
steel fabrication, frame fabrication, rigging, installation and related
industrial services, from leased space at the Facility.
 
 
    F.     Dansville Properties owns the Facility and is engaged in the general
maintenance of the facility and grounds and manages all aspects of facility
operations.
 
 
    G.     From time to time, requirements of projects for AMP or its Affiliates
may dictate that fabrication, shot blasting services, or other manufacturing
services generally outside of AMP’s capabilities will be required, which
services fall within the capabilities of the LMC Companies.  Likewise, from time
to time, requirements of projects for the LMC Companies may dictate that repair,
maintenance, remanufacture, painting or some other service generally outside the
LMC Companies’ capabilities will be required, which services fall within the
capabilities of AMP or its Affiliates.  The Parties intend through this
Agreement to set forth the standard terms and conditions upon which such
services
 

Page 1 of 6

--------------------------------------------------------------------------------



 
shall be provided.
 
Now therefore, in consideration of the promises hereinafter made, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the recital provisions above are incorporated into the body of
this Agreement as if fully set forth therein, and the parties agree as follows:


1.            Term; Cancellation.   The term of this Agreement shall be for a
period of three (3) years, commencing on January 16th, 2008 (the “Commencement
Date”) and expiring on January 15th, 2011 (the “Expiration Date”) (the “Initial
Term”).  The term of this Agreement shall be extended automatically for
successive one year periods, unless and until at least three (3) months written
notice is given by either party requesting termination or renegotiation of this
Agreement prior to the end of the Initial Term or any anniversary date
thereafter. Final term shall expire upon the exhaustion of initial lease period
and should tenant remain for option periods during lease renewals, should
continue through that time.
 
2.            Work Orders. If at any time during the term of this Agreement, one
of the Parties asks another of the Parties to supply or perform services, such
request will be reduced to writing and each such request shall be deemed a “Work
Order” governed by and subject to the terms and conditions of this Agreement.
Agreements or stipulations in any Work Order that are contrary to any term of
this Agreement shall be void, unless the Parties have expressly agreed in
writing that such agreement or stipulation shall supersede the terms of this
Agreement.
 
3.            Time and Materials.  Unless otherwise agreed to in writing by the
Parties, all services rendered under this Agreement will be provided on a
time-and-materials basis, with materials being provided at 105% of actual cost
to the supplying party, and labor charged at the standard rate of Sixty-Five
Dollars ($65.00) per hour.  This rate will not change during the initial term,
nor any extension period, of this Agreement except by mutual agreement and the
standard rate will be mutual between the companies
 
4.            Scheduling.  The Work Order shall include the deadline by which
the project must be completed, which deadline will be discussed and agreed to in
writing prior to beginning the project.  The Parties will make a good faith
effort to provide priority scheduling to one another.
 
5.            Quality of Work; Warranty.  All services rendered by a Party
hereunder shall be performed in accordance with industry standards. All
materials and equipment furnished in the performance of services hereunder shall
be free from material defects. Any of the materials, equipment, or services
found to be materially defective shall be either removed, replaced or corrected
by the supplying Party without additional cost to the receiving Party.
 
6.            Third-Party Claims Indemnification.  With respect to Work Orders
which include work to be performed for customers of the requesting parties, it
is foreseeable
 

Page 2 of 6

--------------------------------------------------------------------------------



that such work may one day be the subject of a third-party warranty or product
liability claim.  With respect such third-party claims, the parties agree as
follows.
 
 
a.
AMP and its Affiliates agree to indemnify, defend and hold harmless the LMC
Companies and their shareholders, directors, officers, employees and agents from
and against any and all damages, claims, liabilities, litigation, costs and
expenses (including, but not limited to, reasonable attorneys’ fees and
expenses) incurred or expended by any of them as a result of, relating to or
arising from: (i) any defects in any Products caused by any defect in design,
material or workmanship of a Product, except to the extent caused by defective
engineering or designs provided by the LMC Companies; (ii) the direct
infringement by AMP or its Affiliates of any intellectual property rights of a
third party, including patent, trademark, copyright and trade secrets, with
regard to the design or manufacture of a Product, except to the extent caused by
a design or instruction furnished or given by LMC Companies; and/or (iii) any
negligent actions or omissions of AMP or its Affiliates relating to this
Agreement.

 
 
b.
The LMC Companies, jointly and severally, agree to indemnify, defend and hold
harmless AMP and its Affiliates, shareholders, directors, officers, employees
and agents from and against any and all damages, claims, liabilities,
litigation, costs and expenses (including, but not limited to, reasonable
attorneys’ fees and expenses) incurred or expended by any of them as a result
of, relating to or arising from: (i) any defects in any Products caused by any
defect in design, material or workmanship of a Product, except to the extent
caused by defective engineering or designs provided by AMP or its Affiliates;
(ii) the direct infringement by the LMC Companies of any intellectual property
rights of a third party, including patent, trademark, copyright and trade
secrets, with regard to the design or manufacture of a Product, except to the
extent caused by a design or instruction furnished or given by AMP or its
Affiliates; and/or (iii) any negligent actions or omissions of the LMC Companies
relating to this Agreement.

 
 
c.
In the event that either party becomes aware of a matter for which it is
entitled to indemnification hereunder, such party shall notify the indemnifying
party of such matter as soon as is reasonably practicable by written notice,
specifying the nature of the matter for which indemnification is claimed. The
indemnifying party shall have the right to assume control of the defense of any
suit or claim by any third party against the indemnified party. The indemnified
party may also participate in its own defense, provided that it will be
responsible for any duplicate additional expenses incurred with respect to
participating in such defense.

 
7.            Invoicing; Payment. Upon completion of a Work Order, the
performing party shall deliver to the requesting party an invoice.  The party
receiving the invoice
 

Page 3 of 6

--------------------------------------------------------------------------------



shall have 30 days from the date of the invoice to pay the amount due thereon,
or to notify the party sending the invoice in writing of a bona fide dispute
asserted in good faith as to one or more of the invoice items.
 
8.            $100,000 Credit to AMP . The LMC Companies will provide AMP with a
One Hundred Thousand Dollar ($100,000.00) credit toward Work Orders to be
performed by the LMC Companies for AMP under the terms of this Agreement. AMP
must use or lose this credit on or before December 31, 2010.
 
 
9.            Confidentiality. Each Party hereby covenants and agrees with the
others that, except as may be required by law, rule or regulation, or required
in order to fulfill such Party's obligations under this Agreement, such Party
shall not at any time reveal, divulge, disclose or make known to any person
(other than the Parties and their respective affiliates or the respective
accountants or legal counsel) any confidential or proprietary information
concerning the other that was obtained in connection with performance of this
Agreement. The obligations of confidentiality under this Section shall not apply
with respect to any portions of such information that: (i) become public
knowledge without breach of this Agreement or any other agreements concerning
confidentiality; (ii) are generally disclosed by a third party who is not bound
by any agreement of confidentiality; or (iii) must be disclosed pursuant to
applicable law or order, in which case the disclosing Party shall promptly
notify the affected Party of any such requirement and shall permit such other
Party to seek confidential treatment for such information.
 
 
10.            Independent Contractors. The Parties will operate as, and have
the status of, independent contractors and will not act as or be an agent,
partner, co-venturer or employee of the other Party.  No Party will have any
right or authority to assume or create any obligations or to make any
representations or warranties on behalf of any other Party, whether express or
implied, or to bind the other Party in any respect whatsoever. Each shall submit
sub-contractor Insurance information which evidence of Worker’s Compensation
included.
 
 
11.            Entire Agreement; Waivers and Amendments.  This Agreement sets
forth the entire understanding among the Parties relating to the subject matter
hereof. Except as provided herein, this Agreement shall not be modified or
amended, and no provision hereof shall be waived, except by an instrument in
writing signed by each of the Parties hereto, or in the case of a waiver, by the
Party hereto against whom such waiver is sought to be enforced.
 
 
12.            Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns; provided, however, that, no Party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the other Party.
 
 
13.            Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms and provisions of this Agreement will nevertheless
remain in full force and effect so long
 

Page 4 of 6

--------------------------------------------------------------------------------



 
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any Party hereto. Upon any such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner, to the end that the transactions contemplated
by this Agreement are consummated to the extent possible.
 
 
14.            No Third Party Beneficiaries. Nothing in this Agreement shall
confer any rights upon any person which is not a Party or a successor or
permitted assignee of a Party to this Agreement.
 
 
15.            Force Majeure.  Neither party shall be liable for any failure to
perform its obligations hereunder if (and during such time as) such failure is
due to causes beyond the reasonable control of the affected party, including,
but not limited to, acts of God, fires, floods, accidents, strikes or other
labor disputes, wars, transportation delays, plant shutdowns, government actions
or inability to obtain material, equipment or transportation.  However, if
either party is unable to perform because of causes beyond its reasonable
control it shall provide notice to the other party of such inability as promptly
as is feasible under the circumstances.
 
 
16.            Governing Law. This Agreement shall be governed in all respects
by the laws of the State of New York, without regard to the conflict of laws
principles thereof.
 
 
17.            Headings. The headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
18.             Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
[Remainder of this Page Intentionally Left Blank]

Page 5 of 6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
or dates indicated below, effective as of the date first above written.



     
LMC Industrial:
               
LMC Industrial Contractors, Inc.
                   
Dated:
   
By:
       
Its:
                                     
LMC Power:
               
LMC Power Systems, Inc.
                   
Dated:
   
By:
       
Its:
                                               
Dansville Properties:
               
Dansville Properties LLC:
                   
Dated:
   
By:
       
Its:
                                     
AMP:
               
American Motive Power, Inc.
                   
Dated:
   
By:
       
Its:
 




Page 6 of 6